DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-23,26-27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20,24,28 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battersby (WO 92/10747, cited IDS) in view of Bertozzi et al. (US 20150291699, cited IDS) in view of Morelle et al. (US 2004/0084340).
Battersby teaches a system for preventing the formation of adducts between pharmaceutical formulations and aldehydes in containers sealed with elastomeric stoppers by adding an aldehyde scavenger. See entire disclosure, especially abstract, page 2 lines 1-10, page 7 lines 29-33 and claims. 
Regarding claims 31-33, Battersby teaches use of alcohols such as methanol and propanol as solvent, selection of ethanol would be especially obvious since it is a homolog in between methanol and propanol. "An obviousness rejection based on 
This reference while teaching use of aldehyde scavengers is silent with respect to an aldehyde scavenger that has an amino-oxy terminus as recited in claims 2 and 12. Battersby is also silent with respect to specific pharmaceutical formulations containing a radioactive agent.
Bertozzi is used for the disclosure within that aminooxy containing aldehyde scavengers such as benzylalkoxyamine were well known before the time of the claimed invention. See [0149]. Since Battersby already teaches use of free radical scavengers one of ordinary skill would have a very high expectation of success in substituting amino-oxy containing aldehyde scavengers. The reason for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Absent some demonstration of unexpected result it would have been obvious to one of ordinary skill in the art to add aminooxy containing aldehyde scavengers with predictable results to one of ordinary skill in the art at the time of the invention.

Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 20-21,24-25,28-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battersby (WO 92/10747, cited IDS) in view of Bertozzi et al. (US 20150291699, cited IDS) in view of Morelle et al. (US 2004/0084340), as applied to claims 20,24,28 and 31-33,  in view of Cuthbertson et al. (US 2010/0196270 A1).
The combination of Battersby, Bertozzi and Morelle is disclosed above. The combination while teaching storage in vials does not teach transferring the radiopharmaceutical from a synthesizer machine to the vial as required in claim 21. Furthermore the prior art is silent with respect to a radiolabeled compound of F18 as required in claim 29.
18 labeled peptide vector where the peptide vector is produced from a synthesizer machine. See entire disclosure, especially abstract, example 5 and claims 1-15.
Since the combination of Battersby and Morelle would suggest using an aldehyde scavenger to prevent reaction of radiopharmaceuticals with elastomeric stoppers used in storage vials, one of ordinary skill would find it obvious to use aldehyde scavengers in combination with the F18 labeled peptide vector of Cuthbertson in order to stabilize it for storage with a high expectation of success. 
One of ordinary skill would also find it obvious to store the labeled peptide in the vial of Morelle after synthesizing it with a machine synthesizer. See MPEP 2144.04 [R-6] IV. C. Changes in Sequence of Adding Ingredients Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.